Order entered August 20, 2014




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-14-00894-CV

          TEXAS HEALTH AND HUMAN SERVICES COMMISSION, Appellant

                                                   V.

                                    JOSEPH MCRAE, Appellee

                        On Appeal from the 134th Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. DC-13-04163

                                              ORDER
        In an order dated August 18, 2014, we ordered Vielica Dobbins, Official Court Reporter
for the 134th Judicial District Court of Dallas County, Texas, to file, by August 29, 2014, either
the reporter’s record or written verification that appellant had not paid for the record. On that
same date, the Court received a letter from Vielica Dobbins informing the Court that there is no
reporter’s record. On August 19, 2014, appellant filed a docketing statement on which he
verified that there is no reporter’s record in this case.
        On the Court’s own motion, we ORDER appellant to file his brief in this accelerated
appeal on or before September 9, 2014. See TEX. R. APP. P. 38.6(a). We DIRECT the clerk of
this Court to send a copy of this order by electronic transmission to Vielica Dobbins and all
counsel of record.


                                                         /s/   ADA BROWN
                                                               JUSTICE